JACOBS, Judge:
This appeal arises from the lower court’s refusal to permit appellant to withdraw his guilty plea. Appellant correctly states that he was not informed of his right to trial by jury and the presumption of innocence in his favor at the time he entered the plea. Admitting these facts, the Commonwealth nevertheless contends that the guilty plea colloquy was sufficient in light of the fact that appellant was apprised of these rights at formal arraignment. For the reasons that follow, we affirm the order of the lower court.
*280Appellant was arrested January 12, 1976, and charged with burglary1 and resisting arrest.2 On April 1, 1976, he was arraigned in open court and elected to plead not guilty to the charges. At the same time, appellant’s counsel informed the court that appellant did not want a jury trial, whereupon the Deputy District Attorney and Judge LIP-SITT informed appellant in question-and-answer fashion of his jury trial rights and the presumption of innocence in his favor.
On April 29, 1976, the date set for trial, appellant expressed his desire to plead guilty to both charges. A guilty plea colloquy conducted chiefly by the Deputy District Attorney ensued, and the court accepted the plea. Following testimony by the arresting officer and the victim of the burglary,3 the court sentenced appellant to pay costs and restitution, and four to fifteen years imprisonment on the burglary, and costs and one to two years imprisonment for resisting arrest, with sentences to run consecutively.
Appellant thereupon took a pro se appeal to this Court, and was directed to file briefs. Pursuant to his petition to remand to Dauphin County Court, we remanded the case on August 5, 1976 to consider appellant’s petition to withdraw his guilty plea nunc pro tunc. When the court below denied appellant permission to withdraw his guilty plea on October 12, 1976,4 this appeal followed.
The Comments to Pa.R.Crim.P. 319 recommend that the judge who hears the plea ask questions covering six basic areas, which include the right to trial by jury and the presumption of innocence. In Commonwealth v. Dilbeck, *281466 Pa. 543, 353 A.2d 824 (1976), our Supreme Court reviewed these six areas, and held that the above six questions are mandatory during a guilty plea colloquy, and ". . . [f]ailure to satisfy these minimal requirements will result in reversal." 466 Pa. at 547, 353 A.2d at 827. Under the facts of the present case, however, we are not persuaded that the court's failure to inform appellant during the colloquy of his specific right to a jury trial invalidates the plea. When appellant, represented by counsel, waived his right to jury trial at arraignment, 28 days prior to his guilty plea, that right and its attendant safeguards were explained to him in detail.
“THE COURT: All right. Well, we better notify him of his rights then.
“Q. Mr. Moore, you know that you have a right to a trial by jury, and it’s an absolute right?
“A. Yes.
“Q. A jury is chosen from members of the community, and in this situation they would be chosen from the County of Dauphin and chosen at random, do you understand that?”
“A. Yes.
“Q. Do you know that a jury trial verdict must be unanimous, all of the members of the jury must agree to a verdict of guilty before you could be held guilty?
“A. Yes.
“Q. If they are not unanimous why, then, of course, there is a hung jury, and the jury cannot find you guilty, you are not fundamentally guilty.
“A. Yes.
BY THE COURT:
“Q. Do you know that you would be allowed to participate in the selection of the jury, along with your counsel, and the people selected finally for the jury would be subject to your review as well as that of your counsel, do you understand that?
“A. Yes, sir.
*282“Q. Do you also understand that there is a presumption of innocence in your favor, and the District Attorney must prove you are guilty beyond a reasonable doubt?
“A. Yes, sir.
“Q. Of course, you have the same rights before a judge as you would have if you picked a jury. Do you have complete knowledge of this situation, and are you still willing to waive a jury and permit a judge to sit as a jury and determine the facts in the case?
“A. Yes, sir.
“THE COURT: All right.” N.T. Arraignment pp. 2-3.
Furthermore, the court made reference to this waiver during the guilty plea colloquy when the following exchange occurred:
“THE COURT: Did you mention in the selection of the jury that he would have the right to assist?
“MR. WEINGARTEN: At arraignment he waived his right to jury.
“THE COURT: He waived at arraignment? That’s sufficient then. All right.” N.T. Guilty Plea p. 5.
It is therefore clear on these facts that appellant knowingly and intelligently waived his right to a jury trial on these charges, whether he subsequently decided to be tried before the court or enter a guilty plea. We know of no constitutional precept or legal precedent compelling the court below to inform a defendant of a right he has voluntarily relinquished, and therefore will not invalidate the plea on these grounds.
Appellant has however, additionally raised the claim that his plea is invalid because he was not informed of the presumption of innocence in his favor at the time of the colloquy. We also reject this contention Rule 319, the Comments thereto, and the applicable case law all focus upon the necessity that a defendant who pleads guilty does so voluntarily, with full understanding of the consequencés. This standard was satisfied in the present case when appellant was informed of the presumption of innocence in his favor *283at arraignment, and indicated his understanding of this right. Less than one month later appellant tendered his guilty plea, and nothing in the record indicates that the plea was involuntary. To the contrary, the transcript of the guilty plea clearly indicates appellant’s full understanding of the consequences of his plea. On this state of facts, we decline to hold that the plea was involuntary merely because the court failed to repeat the fact that appellant was entitled to the benefit of the presumption of innocence.
Accordingly, the judgment of the lower court is affirmed.
CERCONE, J., files a dissenting opinion.
SPAETH, J., files a dissenting opinion, in which HOFFMAN, J., joins.

. Act of December 6, 1972, P.L. 1482, No. 334, § 1, 18 Pa.C.S. § 3502 (1973).


. Act of December 6, 1972, supra, 18 Pa.C.S. § 5104.


. We regard the testimony taken after entry and acceptance of the plea as of no consequence to the validity of the plea. See Commonwealth v. Kearse, 233 Pa.Super. 489, 334 A.2d 720 (1975).


. On this date, the court also dismissed appellant’s PCHA petition filed August 26, 1976, as premature.